DETAILED ACTION
	This action is in response to the amendment filed on December 21, 2021.  Claim 1 has been amended and claims 8 and 9 have been added.  Claims 1-9 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third rotor" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. In the paragraph bridging pages 7 of 8 of the response, Applicant asserts that new independent claim 8 includes all of the limitations of original claims 1 and 3. However, claim 8 does not include the limitations found in lines 2-3 of claim 3, and this omission has caused the indefiniteness in claim 8. This rejection will be overcome if claim 8 is amended to include the limitations found in lines 2-3 of claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0177869 A1 (Yoshimura).
Regarding claim 1, Yoshimura discloses a damper device (4, see Fig. 1) comprising: a first rotor (input rotary body 2) disposed to be rotatable; a second rotor (hub flange 6) rotatable relative to the first rotor; and a plurality of elastic members (coil springs 7, 8) configured to elastically couple the first rotor and the second rotor in a circumferential direction, wherein the first rotor includes a first plate (22) and a second plate (21), the first and second plates each having a disc shape (see ¶ [0034], lines 1-3), the first and second plates axially opposed to each other (see Fig. 1), the first and second plates fixed to be immovable in both axial and circumferential directions (see ¶ [0034], lines 8-11), the first plate includes a plurality of first holding portions (35, see ¶¶  [0035]-[0036]) and a plurality of bent portions (32, see ¶ [0041], lines 1-11), the plurality 
Regarding claim 2, the second rotor (6) is disposed axially between the first plate (22) and the second plate (21). See Fig. 1 and ¶ [0042], lines 1-2.
Regarding claim 5, the first plate (22) includes a fixation portion (33), the fixation portion formed by bending a distal end of each of the plurality of bent portions (32) radially inward (see Fig. 7 and ¶ [0041], lines 4-9), the damper device further comprising: a fixation member (27) fixing the fixation portion and the second plate (21) to each other (see Fig. 7 and ¶ [0041], lines 12-15).  
Regarding claim 6, each of the first plate (22) and the second rotor (6) includes a work hole (34 and 43, respectively) configured to fix the fixation portion (33) and the second plate (21) to each other by the fixation member (27). See Fig. 7 and ¶¶ [0037] and [0074].

Allowable Subject Matter
Claims 3, 4 and 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 9 is allowed.

Response to Arguments
Applicant's arguments filed December 21, 2021with respect to amended independent claim 1 have been fully considered but they are not persuasive. On page 7 of the response filed December 21, 2021, Applicant argues that “Yoshimura does not disclose or suggest ‘each of the plurality of bent portions disposed radially outside of a radially outermost edge of each of the plurality of first holding portions’ as recited in amended Claim 1.” Applicant points to the elements 31 of Yoshimura which are shown in Fig. 5 to be disposed circumferentially between the “holding portions 35”. However, the connecting sections 31 of Yoshimura which are shown in Figs. 5 and 7 and described in ¶ [0041] include “a contacting section 32 that extends from an outer circumferential edge of the first body section 28 in an axial direction toward the second body section 29 and a fastening section 33 that extends from an end portion of the contacting section 32 in a radially inward direction (see FIG. 7).”  The contacting sections 32 of Yoshimura, one of which is shown with hatching in Fig. 5, are disposed at an outer circumferential edge of the first body section 28, radially outward of the holding portions 35, and correspond to the presently claimed “bent portions”.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656